UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2014


HERBERT A. CONSIDDER,

                Plaintiff - Appellant,

          v.

MEDICARE; AMENDISYS HOME HEALTH CARE; SALEM HEALTH AND REHAB
CENTER; AVENTUE NURSING HOME; UNIVERSITY OF VIRGINIA
INTERNAL MEDICINE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:09-cv-00049-nkm)


Submitted:   March 11, 2010                 Decided:   April 7, 2010


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert A. Considder, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Herbert     A.    Considder       appeals    the    district      court’s

order     dismissing      his     complaint       pursuant         to    28    U.S.C.

§ 1915(e)(2)(B)(ii) (2006) for failure to state a claim.                           We

have     reviewed   the      record   and       find    no     reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Considder v. Medicare, No. 3:09-cv-00049-nkm (W.D. Va.

Aug. 3, 2009).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and     argument      would    not   aid   the   decisional

process.

                                                                              AFFIRMED




                                          2